Citation Nr: 0307433	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-13 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right fifth toe 
disability.  

(The issue of entitlement to service connection for a right 
fifth toe disability, on the merits, will be the subject of a 
later decision).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 RO rating decision.  In July 
2002, the Board remanded this case so that a Travel Board 
hearing could be scheduled.  On October 23, 2002, a hearing 
was held in New York City, New York, before the undersigned 
Acting Veterans Law Judge, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West 2002). 

In this respect, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a matter such as 
this, the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the issue currently before the Board is whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a right fifth toe 
disability, as further discussed below.

In this case, following a reopening of the claim as discussed 
below, the Board is undertaking additional development 
regarding the issue of service connection for a right fifth 
toe disability, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by 38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was last denied service connection for a 
right fifth toe disability by an October 1978 Board decision; 
the Chairman of the Board has not ordered reconsideration of 
this decision.  This decision is final.

3.  Evidence received since the October 1978 Board decision 
has not been considered previously and is so significant that 
it must be reviewed in connection with the current claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
October 1978 final Board decision, and the claim for service 
connection for a right fifth toe disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002); 38 C.F.R. §§ 3.156(a) (as effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for a right fifth toe disability was 
received prior to that date (per a VA form 21-4138 (Statement 
in Support of Claim) received in March 1997), those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a right fifth toe 
disability.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by the RO of the information required to substantiate 
the claim on appeal.  In this regard, the Board notes that 
collectively, via a January 2002 RO letter, the November 1997 
rating decision, the August 1998 statement of the case, and 
the August 2000 and February 2002 supplemental statements of 
the case, the appellant was provided with information 
regarding the evidence needed to substantiate his claim.  He 
was informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim, including 
evidence of a nexus/aggravation between the claimed disorder 
and his service.  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate the claim, including via the January 2002 RO 
letter and during October 2002 hearing before the undersigned 
Acting Veterans Law Judge (Acting VLJ).  Finally, via the 
January 2002 RO letter, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
As such, the VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. §§ 3.303, 3.304, 3.306 (2002).

In October 1978, the Board denied service connection for a 
right fifth toe disability.  The basis of this denial was 
that there was no evidence that the veteran's preexisting 
right fifth toe condition had been aggravated by active duty, 
including by corrective surgery performed on his right foot 
in February 1967.  This decision became final as of October 
24, 1978, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2002).

In March 1997, the veteran submitted a written statement 
indicating that he was again seeking service connection for a 
right fifth toe disability.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to October 1978 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence obtained in connection with the veteran's 
attempt to reopen includes a March 2000 letter from a private 
podiatrist who opined that the 1967 surgery could have, in 
fact, worsened the veteran's preexisting toe deformity.  A 
July 2002 letter from another private podiatrist included a 
similar opinion (essentially that a post-operative worsening 
of the veteran's toe deformity was "consistent" with the 
in-service surgery).

Additionally, in December 1998, the veteran was examined by 
VA.  During this examination, it was determined that the 
veteran had a congenital overlapping fifth toe which may or 
may not have been aggravated in part by the surgery that the 
veteran had, but that it also appeared to have pre-dated his 
entrance into the service.  

With the above noted evidence, the veteran has clearly 
presented new and material evidence regarding his previously 
denied claim of service connection for a right fifth toe 
disability.  Accordingly, the petition to reopen is granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denial.  This appeal is 
granted to this extent subject to further evidentiary 
development of the Board. 


ORDER

The veteran's claim of entitlement to service connection for 
a right fifth toe disability has been reopened.  The appeal 
is granted to this extent subject to additional development 
by the Board. 



	                        
____________________________________________
	C. TRUEBA-SESING
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

